PER CURIAM.
Upon review of the record on appeal and after consideration of the briefs and oral argument of counsel for the respective parties, we determine that the instant search of the defendant’s residence, absent knowledge of the contents of the search warrant, was unreasonable. Therefore, the trial court erred in denying the defendant’s motion to suppress the evidence seized by said search. Accordingly, the order denying the motion to suppress is reversed.
The order of probation is vacated and set aside, and the cause remanded for further proceedings consistent with the views herein expressed.
CROSS, J., and REDDICK, THOS. J., Jr., Associate Judge, concur.
MAGER, J., concurs specially.